Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1, 13, 18, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In regards to claim 13, the Examiner asserts that the following is considered to be new matter:
“in response to the dynamically specified set of factors received from the user”
(emphasis added)
As best understood, the second user is supposed to be a buyer based on the scope of the claim.  However, upon review of the specification, the Examiner asserts that the buyer does not provide the set of factors and that it is, in fact, the seller who provides the factors and that the factors are supposed to be met by the buyer, i.e. second user (which is recited in the previous limitation, “and wherein the set of components restricts the set of factors to values that can be met by the second user.”).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 – 19
Claim 13 recites the limitation "in response to the dynamically specified set of factors received from the user" in the fourth limitation.  However, the claim never recited that the second user ever provided the dynamically specified set of factors.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite (Claim 1) specifying factors during an interaction; calculating a first adjustment to a numeric amount based on factors; increase a numeric amount based on match results; decrease a numeric amount based on match results; updating the first adjustment; displaying the updated value; updating an interaction upon receiving the updated amount; (Claim 13) display elements; display a first numeric amount for an interaction; display components for dynamically specifying factors associated with an update to the interaction; calculating dynamic adjusted value of a second numeric value in response to the dynamically specified set of factors; display the dynamically adjusted value of the second numeric amount; display the adjusted second numeric value in response to a user submitting values of factors; Claim 20 is similar to claims 1 and 13, but includes the added elements of performing three calculations for respective adjustments.  The invention is directed towards the abstract idea of real estate and bids, which corresponds to “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards steps that can be performed in the human mind, (¶ 20 applicant’s specification) and the corresponding mathematical calculations for determining how much the next bid should be.
The limitations of (Claim 1) specifying factors during an interaction; calculating a first adjustment to a numeric amount based on factors; increase a numeric amount based on match results; decrease a numeric amount based on match results; updating the first adjustment; displaying the updated value; updating an interaction upon receiving the updated amount; (Claim 13) display elements; display a first numeric amount for an interaction; display components for dynamically specifying factors associated with an update to the interaction; display dynamic adjusted value of a second numeric value in response to the dynamically specified set of factors; display the adjusted second numeric value in response to a user submitting values of factors; Claim 20 is similar to claims 1 and 13, but includes the added elements of performing three calculations for respective adjustments, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic user interface (Claims 1 – 19) and means plus function invocations (Claim 20).  That is, other than reciting a generic user interface and means plus function invocations nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic user interface and means plus function invocations in the context of this claim encompasses users in a real estate auction, e.g., seller and buyers, having preferences or requirements needed for submitting a bid, having a buyer submit a bid, making prior bids available, allowing paragraphs 29, 34, 35, 38 of the applicant’s specification on how the various preferences, requirements, factors, considerations, and the like are combined together in order to determine an offer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic user interface and means plus function invocations to receive, transmit, and display information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. performing the comparison of information and the corresponding mathematical calculation in order to determine how much to bid. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic user interface and means plus function invocations can perform the insignificant extra solution steps of receiving, transmitting, and display information (See MPEP 2106.05(g) while also reciting that the a generic user interface and means plus function invocations are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic user interface and means plus function invocations to perform the steps of (Claim 1) specifying factors during an interaction; calculating a first adjustment to a numeric amount based on factors; increase a numeric amount based on match results; decrease a numeric amount based on match results; updating the first adjustment; displaying the updated value; updating an interaction upon receiving the updated amount; (Claim 13) display elements; display a first numeric amount for an interaction; display components for dynamically specifying factors associated with an update to the interaction; display dynamic adjusted value of a second numeric value in response to the dynamically specified set of factors; display the adjusted second numeric value in response to a user submitting values of factors; Claim 20 is similar to claims 1 and 13, but includes the added elements of performing three calculations for respective adjustments amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2, 3, 4, 5, 9, 10, 11, 14, 17, 18, and 19 are directed towards the mathematical calculations explaining how the various factors, preferences, calculations, variables, and the like are being used in order to determine the adjustment for a numeric amount, as supported by paragraphs 29, 34, 35, 38.
Claim 6 is directed towards updating information.
Claim 7 is directed towards making a selection, which is broad enough to encompass a human activity.
Claim 8 is describing extending a time with regards to the auction or interaction end time. 
Claims 12, 15, 16 is directed towards the insignificant extra solution activity of displaying information.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for submitting bids.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shebby (US PGPub 2008/0294543 A1).
In regards to claim 13, Shebby discloses a method, comprising: 
 
NOTE: The following rejection has been provided in light of the rejections under 35 USC 112(a) and 112(b) necessitated by amendments

In regards to:
generating a user interface displaying one or more data elements of data in a data store;  
displaying, by the user interface, a first numeric amount associated with a first update to an interaction related to the data, wherein the first numeric amount is submitted by a first user via the user interface 
(¶ 48, 50 wherein a seller (first user) submits a first numeric amount (starting price) for an auction and wherein the first numeric amount is associated with an update to an interaction related to the data that was displayed to the seller in order to assist the seller with creating the auction, which will be discussed in more detail below);  
In regards to:

in response to the dynamically specified set of factors received from the second user;
calculating a dynamically adjusted value of the second numeric amount combining the dynamically specified set of factors with a set of preferences stored in association with the data in the data store, wherein the set of preferences comprises a preferred value of a first factor in the set of factors and an importance of a second factor in the set of factors; and  
displaying, by the user interface to the second user, the dynamically adjusted value of the second numeric amount
(¶ 25, 27, 28 wherein a buyer (second user) is presented with real estate properties that they can bid on and wherein the bid is based on the information that the seller provided in order to establish the auction (see ¶ 27, 48, 50).  The buyer is then allowed to submit a bid which is based on components that specify and restrict the factors, i.e. the seller provided restrictions, e.g., starting price, reserved price, takeaway price, bid increment, importance of field information, and etc. (27, 28, 48).  Based on these seller provided components, the buyer then submits a bid amount (second numeric amount), their own contingencies, terms and conditions, and etc. (other factors, preferences) (¶ 28 – 36).  Additionally, the buyer can also provide with their preferences of a preferred value of a first factor, e.g., how much they want to increment a bid, what contingencies they want, and etc., as well as an importance of a second factor, e.g., purchase contingent upon selling other property (¶ 28, 29; ¶ 31 – 36; ¶ 35).  The system analyzes all of this information in order to calculate an adjusted value, i.e. the bid they want to submit, and will further analyze the bid in order to inform the buyer on the probability of a seller accepting their bid based on the information that the seller provided and established when they created the auction and allow the buyer to make any changes and/or provide a subsequent bid (¶ 39 – 43, 45, 46).); and
in response to the second user selecting a user-interface element in the user interface for submitting current values of the set of factors, displaying, by the user interface to the first user, the dynamically adjusted value of the second numeric amount as a second update to the interaction (¶ 9, 40, 41 wherein the bid provided by the buyer is submitted to the seller for the seller to determine if they want to accept the bid).  
In regards to claim 15, Shebby discloses the method of claim 13, further comprising: 
 after the current values of the set of factors are submitted, displaying, by the user interface to the first and second users, timing information that indicates an end of the interaction (Shebby – ¶ 48 wherein the seller is able to establish various price points in order to guide the auction.  For example, the seller can establish a starting price (lowest price), reserved price (lowest price that can be accepted), and a takeaway price.  Moreover, Shebby, as discussed above, disclosing an auctioning system where users can bid on the property, thereby establishing that a winner is chosen.  Finally, as has been discussed, it is well-known to update the bid when a change has been identified); and 
displaying, by the user interface to the second user, a notification of selection of the submitted current values of the set of factors at the end of the interaction (¶ 25, 28, 46 wherein the system allows for a plurality of users to submit bids, wherein subsequent users’ bids are based on previously submitted bids by previous bidders (or, if it is the first bid, the starting price, reserve price, and/or takeaway price established by the seller) and the bid is based on the same considerations that the previous bidder used to determine how much they should bid and wherein by allowing users to view the effective bid the system allows the users with the opportunity to change their bid parameters and, in turn, modify the effective bid until a winner is determined.  That is to say, the system allows for bids to be increased based on a better match with seller preferences and providing the most current up to date bid in order to allowing users to keep increasing their bid until a winner is determined).  
In regards to claim 16, Shebby discloses the method of claim 13, further comprising:  displaying, by the user interface, suggestions related to increasing the dynamically adjusted value of the second numeric amount based on the set of factors (¶ 28 wherein the system can calculate a suggestion, e.g., minimum, for the user, as well as other considerations that can affect a bid amount).  

_____________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Koran (US Patent 8,799,081 B1).
In regards to claim 1, Shebby discloses a method, comprising: 
generating a user interface comprising components for receiving, from a first user, a set of factors during an interaction related to data in a data store (¶ 25, 28, 32, 33, 34 wherein the system and method provides users with a GUI in order to specify bid parameters, such as, but not limited to, cash percentage of an offer, inspection contingency, and offer price); 
in the set of factors received from the first user and a set of preferences stored in association with the data in the data store (¶ 28 wherein the system and method is further capable of calculating an effective bid by using seller preferences and the bid parameters of users and displaying the effective bid for other users, as well as the seller, to see and review.  More specifically, the buyer is allowed to submit a bid which is based on components that specify and restrict the factors, i.e. the seller provided restrictions, e.g., starting price, reserved price, takeaway price, bid increment, importance of field information, and etc. (27, 28, 48).  Based on these seller provided components/preferences (preferences), the buyer then submits a bid amount (numeric amount), their own contingencies, terms and conditions, and etc. (factors, preferences) (¶ 28 – 36).  Additionally, the buyer can also provide with their preferences of a preferred value of a first factor, e.g., how much they want to increment a bid, what contingencies they want, and etc., as well as an importance of a second factor, e.g., purchase contingent upon selling other property (¶ 28, 29; ¶ 31 – 36; ¶ 35).  All of this information is used for calculating the bid that the buyer wants to submit to the seller for review.), wherein the first adjustment comprises: 
In regards to:
an increase to the numeric amount when a first factor in the set of factors matches a corresponding first preference in the set of preferences; and 
[…]; 

displaying, in the user interface, an updated value of the numeric amount after the first adjustment is applied to the numeric amount; and 
upon receiving a selection of a user-interface element in the user interface for submitting current values of the set of factors, updating the interaction by persisting, in the data store, the updated value of the numeric amount and the set of factors in association with the data
(¶ 28, 48 wherein by allowing users to view the effective bid the system allows the users with the opportunity to change their bid parameters and, in turn, modify the effective bid until a winner is determined.  That is to say, the system allows for bids to be increased based on a better match with seller preferences and providing the most current up to date bid in order to allowing users to keep increasing their bid until a winner is determined.
More specifically, ¶ 25, 27, 28 wherein a buyer (first user) is presented with real estate properties that they can bid on and wherein the bid is based on the information that the seller provided in order to establish the auction (see ¶ 27, 48, 50).  The buyer is then allowed to submit a bid which is based on components that specify and restrict the factors, i.e. the seller provided restrictions, e.g., starting price, reserved price, takeaway price, bid increment, importance of field information, and etc. (27, 28, 48).  Based on these seller provided components/preferences (preferences), the buyer then submits a bid amount (numeric amount), their own contingencies, terms and conditions, and etc. (factors, preferences) (¶ 28 – 36).  Additionally, the buyer can also provide with their preferences of a preferred value of a first factor, e.g., how much they want to increment a bid, what contingencies they want, and etc., as well as an importance of a second factor, e.g., purchase contingent upon selling other property (¶ 28, 29; ¶ 31 – 36; ¶ 35).  The system analyzes all of this information in order to calculate an adjusted value, i.e. the bid they want to submit, and will further analyze the bid in order to inform the buyer on the probability of a seller accepting their bid based on the information that the seller provided and established when they created the auction and allow the buyer to make any changes and/or provide a subsequent bid (¶ 39 – 43, 45, 46).).
Shebby discloses a system and method for real estate auctioning and further teaches how an effective bid can be based on a plurality of parameters that are associated with the auction.  Although Shebby discloses that bids can be dynamically adjusted based on parameters, Shebby fails to explicitly disclose whether penalties are taken into account that can affect how a bid can be modified.
To be more specific, Shebby fails to explicitly disclose:
a decrease to the numeric amount when a second factor in the set of factors does not match a corresponding second preference in the set of preferences.
However, Koran, which is also directed towards auctions, further teaches that it is not only old and well-known in the art to take into consideration various parameters associated with the auction in order to determine a bid, as well as the fact that bids can Koran teaches that it is well-known in the art that if a bid does not include information that is being requested, i.e. no match between what is requested and what is being offered, the system will penalize the bid by decreasing the value of the bid based on how much information is not being provided (Col. 3 – 4 Lines 51 – 3; Col. 5 Lines 36 – 49; Col. 5 – 6 Lines 57 – 12; Col. 6 – 7 Lines 50 – 2).  Koran teaches that the inclusion of this penalty system results in the probability of conversion to be more accurately determined while also incentivizing bidders to provide more information that is being requested and providing a better impression (Col. 4 Lines 4 – 56; Col. 10 Lines 44 – 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the feature of penalizing a bidder by decreasing their bid based on how much requested information is not being provided, as taught by Koran, with the auctioning system and method of Shebby, as this would provide an incentive to bidders to make worthwhile bids while also provide a seller, for example, with a means of eliminating bids that should not be considered as they do not meet the requirements that they have set out.
In regards to claim 12, the combination of Shebby and Koran discloses the method of claim 1, further comprising:  prior to receiving the selection of the user-interface element in the user interface for submitting the current values of the set of factors, displaying, in the user interface, an additional numeric amount persisted in association with the data during a prior update to the interaction (¶ 28, 48 wherein, prior to the user submitting their bid, the system displays an additional offer amount that is associated with the data during a previous update to the bid transaction, as well as other factors/information that can be considered prior to entering a bid amount).  

_____________________________________________________________________

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Koran (US Patent 8,799,081 B1) in further view of Stibel et al. (US PGPub 2012/0296804 A1).
In regards to claim 2, the combination of Shebby and Koran discloses the method of claim 1, further comprising: 
calculating a second adjustment to the numeric amount […]; and
applying the second adjustment to the numeric amount to produce the updated value of the numeric amount
(Shebby – ¶ 28, 48 wherein by allowing users to view the effective bid the system allows the users with the opportunity to change their bid parameters and, in turn, modify the effective bid until a winner is determined.  That is to say, in the broadest reasonable interpretation, the system performs additional adjustments after the first to the effective bid in order to produce and updated value of the effective bid, i.e. the most current up to date bid in order to allow users to keep bidding until a winner is determined).  
combination of Shebby and Koran discloses a system and method for conducting a real estate auction.  Although the combination of Shebby and Koran discloses various factors can affect the effective bid for the property, the combination of Shebby and Koran fails to disclose all factors that can affect a transaction.
To be more specific, the combination of Shebby and Koran fails to explicitly disclose:
calculating a second adjustment to the numeric amount based on one or more external factors retrieved from the data store.
However, Stibel teaches that various factors can effect a transaction and further teaches that such factors can be external factors.  Stibel teaches that, for example, it is well-known in the art of real estate for users to refer to credit providers as an entities credit can affect home mortgage loans, interest rates, and the like.  One of ordinary skill in the art, especially a seller of real estate, would have found it obvious and beneficial to take into consideration any information that can affect a transaction, such as credit worthiness, for example, as this would allow a seller to make a more informed decision about home buyers and allow the seller to select a home buyer that would most likely be able to secure a home mortgage loan due to their credit score as reported by credit providers.
(For support see: ¶ 37 – 39, 100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate transaction system and method of the combination of Shebby and Koran with the ability to include as much information associated with a user, such as external factors that can affect a transaction Stibel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By allowing a user to enter as much information that can affect a real estate transaction a seller is capable of making an informed decision about a user before entering into a transaction with them.
In regards to claim 18, Shebby discloses the method of claim 13, wherein combining the dynamically specified set of factors with the set of preferences comprises: 
calculating a first adjustment to the second numeric amount based at least on one or more other factors received from the second user via the user interface and a set of preferences stored in association with the data in the data store (¶ 28 wherein the system and method is further capable of calculating an effective bid by using seller preferences and the bid parameters of users and displaying the effective bid for other users, as well as the seller, to see and review), wherein the first adjustment comprises:  
In regards to:
an increase to the numeric amount when a first factor in the set of factors matches a corresponding first preference in the set of preferences; and 
[…];
calculating a second adjustment to the numeric amount […]; and 

(¶ 28, 48 wherein by allowing users to view the effective bid the system allows the users with the opportunity to change their bid parameters and, in turn, modify the effective bid until a winner is determined.  Shebby discloses that the updated offer/bid is based on an amount provided by a user, as well as other factors that can be calculated by the system and provided by the user, in order to then allow the user to submit their final bid for the instant iteration of the bid process, in addition to increasing the amount based on whether matches are found with the user’s preferences.  That is to say, the system allows a user to provide an offer that is based on a minimum increase amount, in addition to additional requirements that can further increase the offer by an amount that is comprised of a calculated minimum and required minimum.  For example, the final bid can be based on the minimum amount plus the difference between the takeaway price and the combination of the prior bid and minimum amount.
Further as was discussed above, ¶ 25, 27, 28 wherein a buyer (first user) is presented with real estate properties that they can bid on and wherein the bid is based on the information that the seller provided in order to establish the auction (see ¶ 27, 48, 50).  The buyer is then allowed to submit a bid which is based on components that specify and restrict the factors, i.e. the seller provided restrictions, e.g., starting price, reserved price, takeaway price, bid increment, importance of field information, and etc. (27, 28, 48).  Based on these seller provided components/preferences (preferences), the buyer then submits a bid amount (numeric amount), their own contingencies, terms and conditions, and etc. (factors, preferences) (¶ 28 – 36).  Additionally, the buyer can also provide with their preferences of a preferred value of a first factor, e.g., how much they want to increment a bid, what contingencies they want, and etc., as well as an importance of a second factor, e.g., purchase contingent upon selling other property (¶ 28, 29; ¶ 31 – 36; ¶ 35).  The system analyzes all of this information in order to calculate an adjusted value, i.e. the bid they want to submit, and will further analyze the bid in order to inform the buyer on the probability of a seller accepting their bid based on the information that the seller provided and established when they created the auction and allow the buyer to make any changes and/or provide a subsequent bid (¶ 39 – 43, 45, 46).).
Shebby discloses a system and method for real estate auctioning and further teaches how an effective bid can be based on a plurality of parameters that are associated with the auction.  Although Shebby discloses that bids can be dynamically adjusted based on parameters, Shebby fails to explicitly disclose whether penalties are taken into account that can affect how a bid can be modified.
To be more specific, Shebby fails to explicitly disclose:
a decrease to the numeric amount when a second factor that is received from the second user via the user interface and included in the set of factors does not match a corresponding second preference in the set of preferences;  
calculating a second adjustment to the numeric amount based on one or more external factors retrieved from the data store.
Koran, which is also directed towards auctions, further teaches that it is not only old and well-known in the art to take into consideration various parameters associated with the auction in order to determine a bid, as well as the fact that bids can be modified based on these parameters, but further teaches that it is old and well-known in the art that how a bid is modified is based on who well bids match with the parameters associated with the bid.  Specifically, Koran teaches that it is well-known in the art that if a bid does not include information that is being requested, i.e. no match between what is requested and what is being offered, the system will penalize the bid by decreasing the value of the bid based on how much information is not being provided (Col. 3 – 4 Lines 51 – 3; Col. 5 Lines 36 – 49; Col. 5 – 6 Lines 57 – 12; Col. 6 – 7 Lines 50 – 2).  Koran teaches that the inclusion of this penalty system results in the probability of conversion to be more accurately determined while also incentivizing bidders to provide more information that is being requested and providing a better impression (Col. 4 Lines 4 – 56; Col. 10 Lines 44 – 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the feature of penalizing a bidder by decreasing their bid based on how much requested information is not being provided, as taught by Koran, with the auctioning system and method of Shebby, as this would provide an incentive to bidders to make worthwhile bids while also provide a seller, for example, with a means of eliminating bids that should not be considered as they do not meet the requirements that they have set out.
The combination of Shebby and Koran discloses a system and method for conducting a real estate auction.  Although the combination of Shebby and Koran combination of Shebby and Koran fails to disclose all factors that can affect a transaction.
To be more specific, the combination of Shebby and Koran fails to explicitly disclose:
calculating a second adjustment to the numeric amount based on one or more external factors retrieved from the data store.
However, Stibel teaches that various factors can effect a transaction and further teaches that such factors can be external factors.  Stibel teaches that, for example, it is well-known in the art of real estate for users to refer to credit providers as an entities credit can affect home mortgage loans, interest rates, and the like.  One of ordinary skill in the art, especially a seller of real estate, would have found it obvious and beneficial to take into consideration any information that can affect a transaction, such as credit worthiness, for example, as this would allow a seller to make a more informed decision about home buyers and allow the seller to select a home buyer that would most likely be able to secure a home mortgage loan due to their credit score as reported by credit providers.
(For support see: ¶ 37 – 39, 100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate transaction system and method of the combination of Shebby and Koran with the ability to include as much information associated with a user, such as external factors that can affect a transaction (e.g., credit score), as taught by Stibel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

_____________________________________________________________________

Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Koran (US Patent 8,799,081 B1) in view of Stibel et al. (US PGPub 2012/0296804 A1) in further view of Nalebuff et al. (US PGPub 2003/0110122 A1).
In regards to claim 3, the combination of Shebby, Koran, and Stibel discloses a system and method for conducting a real estate auction.  Although the combination of Shebby, Koran, and Stibel discloses various factors can affect the effective bid for the property, the combination of Shebby, Koran, and Stibel fails to disclose all factors that can affect a transaction.
To be more specific, the combination of Shebby, Koran, and Stibel fails to explicitly disclose:
the method of claim 2, wherein the second adjustment comprises an exponential component that includes the one or more external factors.  
First, however, in order to better understand what this feature of the invention is in regards to the Examiner refers to the specification, specifically, ¶ 34.  Upon review of ¶ 34, the Examiner asserts that the limitation disclosed above is directed towards simply establishing whether or not a user has met the 20% threshold for determining whether PMI should be considered when determining an offer and, if the threshold has not been met, determining how much of the threshold is met and that the exponential component of the limitation is referring to the logarithmic representation of the cash percentage of the offer.
With that said, the Examiner refers to Nalebuff, which teaches that PMI is an old and well-known concept in real estate and that rates, points, and etc. associated with a real estate transaction can be influenced by PMI (¶ 43).  As a result, one of ordinary skill in the art of real estate would have found it obvious that in addition to determining a user’s credit it is also beneficial to determine if the PMI has been met by a user as PMI can affect the offer that can be provided by a user and their candidacy as being a potential buyer when compared to other buyers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concept of PMI, as taught by Nalebuff, into the real estate system and method of the combination of Shebby, Koran, and Stibel as Nalebuff teaches that mortgage rates can be influenced by PMI, which, in turn, can affect how much cash a user will need to have available in order to determine the offer they can provide, while also affecting how one user compares to other users.
In regards to claim 4, the combination of Shebby, Koran, Stibel, and Nalebuff discloses the method of claim 3, wherein the second adjustment further comprises a 
(In light of ¶ 34 of the applicant’s specification, Stibel discloses at ¶ 37 – 39, 100 wherein the Examiner asserts that Stibel’s credibility index is equivalent to the claimed MCAI.  More specifically, Stibel discloses that a user’s credit can affect how much a user can receive, which, in turn, determines how much cash a user can put down.  For example, a user with excellent credit would be able to get a larger loan which results in the user not having to put as much money down which further affects how much of a bid they can offer while a user with poor credit would not be able to get a large loan, which results in the user having to put more money down which further affects how much of a bid they can offer.  
With regards to importance, Shebby discloses at ¶ 39 – 43 and 48 that the system and method is able to determine the probability of a winning bid based on how the information provided by a user lines up with preferences established by the seller.  Shebby discloses that the seller can establish the importance of each field of information in order to allow the system to make this calculation and that the user is provided with the opportunity to modify their offer in order to increase the likelihood of being selected as the winning bid.
With regards to logarithmic component comprising a value of the factor, Nalebuff discloses at ¶ 43 that PMI is an old and well-known concept in real estate and that rates, points, and etc. associated with a real estate transaction can be influenced by PMI)
In regards to claim 19, the combination of Shebby, Koran, and Stibel discloses the method of claim 18, wherein the second adjustment comprises a product of: an exponential component that includes the one or more external factors; […]; and the importance of the second factor 
(In light of ¶ 34 of the applicant’s specification, Stibel discloses at ¶ 37 – 39, 100 wherein the Examiner asserts that Stibel’s credibility index is equivalent to the claimed MCAI.  More specifically, Stibel discloses that a user’s credit can affect how much a user can receive, which, in turn, determines how much cash a user can put down.  For example, a user with excellent credit would be able to get a larger loan which results in the user not having to put as much money down which further affects how much of a bid they can offer while a user with poor credit would not be able to get a large loan, which results in the user having to put more money down which further affects how much of a bid they can offer.  
With regards to importance, Shebby discloses at ¶ 39 – 43 and 48 that the system and method is able to determine the probability of a winning bid based on how the information provided by a user lines up with preferences established by the seller.  Shebby discloses that the seller can establish the importance of each field of information in order to allow the system to make this calculation and that the user is provided with the opportunity to modify their offer in order to increase the likelihood of being selected as the winning bid.)
The combination of Shebby, Koran, and Stibel discloses a system and method for conducting a real estate auction.  Although the combination of Shebby, Koran, and Stibel discloses various factors can affect the effective bid for the property, combination of Shebby, Koran, and Stibel fails to disclose all factors that can affect a transaction.
To be more specific, the combination of Shebby, Koran, and Stibel fails to explicitly disclose:
the method of claim 18, wherein the second adjustment comprises a product of: an exponential component that includes the one or more external factors; a logarithmic component that includes a value of the second factor; and the importance of the second factor.  
First, however, in order to better understand what this feature of the invention is in regards to the Examiner refers to the specification, specifically, ¶ 34.  Upon review of ¶ 34, the Examiner asserts that the limitation disclosed above is directed towards simply establishing whether or not a user has met the 20% threshold for determining whether PMI should be considered when determining an offer and, if the threshold has not been met, determining how much of the threshold is met and that the exponential component of the limitation is referring to the logarithmic representation of the cash percentage of the offer.
With that said, the Examiner refers to Nalebuff, which teaches that PMI is an old and well-known concept in real estate and that rates, points, and etc. associated with a real estate transaction can be influenced by PMI (¶ 43).  As a result, one of ordinary skill in the art of real estate would have found it obvious that in addition to determining a user’s credit it is also beneficial to determine if the PMI has been met by a user as PMI can affect the offer that can be provided by a user and their candidacy as being a potential buyer when compared to other buyers.
Nalebuff, into the real estate system and method of the combination of Shebby, Koran, and Stibel as Nalebuff teaches that mortgage rates can be influenced by PMI, which, in turn, can affect how much cash a user will need to have available in order to determine the offer they can provide, while also affecting how one user compares to other users.

_____________________________________________________________________

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Koran (US Patent 8,799,081 B1) in further view of Kroutik (US PGPub 2010/0131426 A1).
In regards to claim 5, the combination of Shebby and Koran discloses a system and method of conducting real estate auctioning and further discloses that it is well-known in the art to establish a minimum price as well as other price thresholds.  Despite this, the combination of Shebby and Koran fails to disclose whether it is well-known in the art to use a real estate price index or historical pricing of the property.
To be more specific, the combination of Shebby and Koran fails to explicitly disclose:
the method of claim 1, further comprising: calculating a minimum value to be met by the numeric amount based on an index ratio representing a change in value associated with the data and a previous value associated with the data.  
Kroutik teaches that it is old and well-known in the art to refer to a real estate price index as well as the previous sale price of the property in order to determine the parameters that one has to work with for establishing the price of real estate.  More specifically, and referring to ¶ 42 of the applicant’s specification, the Examiner asserts that the aforementioned concept is simply directed towards the concept of the loan to value of the home.  Similar to many of the concepts claimed throughout the claims, the Examiner asserts that the aforementioned concept is simply another factor that is well-known in the art of real estate transactions in order to determine the worthiness of a user.  One of ordinary skill in the art of real estate transactions would have found it obvious that LTV helps users evaluation risk in that the more that is lent the more risk is being taken.  With that said, Kroutik teaches that there are a plurality of factors that are considered in a real estate transaction and that one of those factors can include, but not limited to, the loan to value associated with a property.  Also similar to above, one of ordinary skill in the art would have found it beneficial to include as much information about a real estate transaction, such as, but not limited to, the LTV as this would increase the accuracy of the costs, offers, and the like associated with a particular real estate transaction.
(For support see: ¶ 55, 65, 66,127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate auctioning system and method of the combination of Shebby and Koran with the ability to also take into consideration real estate price index, historical sale price information, LTV, and the like, as taught by Kroutik since the claimed invention is merely a combination of old 
In regards to claim 6, the combination of Shebby, Koran, and Kroutik discloses the method of claim 5, further comprising:  when the updated value of the numeric amount exceeds the minimum value and other numeric amounts persisted in association with the data in the data store at an end time associated with the interaction, updating the data store with parameters related to completion of the interaction (Shebby – ¶ 48 wherein the seller is able to establish various price points in order to guide the auction.  For example, the seller can establish a starting price (lowest price), reserved price (lowest price that can be accepted), and a takeaway price.  Moreover, Shebby, as discussed above, disclosing an auctioning system where users can bid on the property, thereby establishing that a winner is chosen.  Finally, as was discussed in the independent claim it is well-known to update the bid when a change has been identified.).  
In regards to claim 7, the combination of Shebby, Koran, and Kroutik discloses the method of claim 5, further comprising: selecting one or more of the other numeric amounts as backups for completing the interaction (Shebby – As was discussed above, Shebby discloses a real estate auctioning system, which means that there are a plurality of offers from different users, thereby establishing that the system has a plurality of backup offers, i.e. all the users who have placed a bid, but have not been selected as the winning bidder.).  

_____________________________________________________________________

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Koran (US Patent 8,799,081 B1) in further view of Dabney et al. (US PGPub 2004/0128224 A1).
In regards to claim 8, the combination of Shebby and Koran discloses a system and method of conducting an auction, but fails to explicitly disclose whether an auction can have an end time or whether it is well-known to extend the end time when an offer has been received within a pre-specified period before the end time.
To be more specific, the combination of Shebby and Koran fails to explicitly disclose:
the method of claim 1, further comprising: when the set of factors is submitted within a pre-specified period before an end time associated with the interaction, extending the end time.  
However, Dabney teaches that it is old and well-known in auctions, such as auctions for real estate, for a user to enter a bid within a period of time before the auction’s end time and to extend the auction when this event has occurred.
(Dabney – ¶ 343, 390)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate auctioning system and combination of Shebby and Koran to allow for an auction’s end time to be extended with an offer has been received within a period of time before the end time, as taught by Dabney, as this would “ensure the most efficient price has been reached and to discourage ‘sniping.’” (¶ 390)

_____________________________________________________________________

Claims 9 – 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Koran (US Patent 8,799,081 B1) in further view of Tinsley et al. (US PGPub 2006/0111945 A1).
In regards to claim 9, the combination of Shebby and Koran discloses the method of claim 1, further comprising: 
calculating a second adjustment to the numeric amount […]; and 
combining the first adjustment with the second adjustment to the numeric amount to produce the updated value of the numeric amount 
(Shebby – ¶ 28, 48 wherein by allowing users to view the effective bid the system allows the users with the opportunity to change their bid parameters and, in turn, modify the effective bid until a winner is determined.  That is to say, in the broadest reasonable interpretation, the system performs additional adjustments after the first to the effective bid in order to produce and updated value of the effective bid, i.e. the most current up to date bid in order to allow users to keep bidding until a winner is determined).
¶ 35 of the applicant’s specification, the Examiner asserts that the “third factor” is directed to escrow length and “third preference” is directed to preferred escrow length.  With that said, although the combination of Shebby and Koran discloses a system and method for conducting a real estate auction based on information provided by users and the seller in order to calculate an effective bid, Shebby fails to disclose all possible types of bid parameters that can be provided by users, e.g., escrow length.  Simply put, the combination of Shebby and Koran fails to explicitly disclose whether escrow length is a type of parameter associated with real estate transactions.
To be more specific, the combination of Shebby and Koran fails to explicitly disclose:
calculating a second adjustment to the numeric amount based on an alignment of a third factor in the set of factors with a third preference in the set of preferences.
However, Tinsley that it is old and well-known in the art to input and use escrow length, which is provided by a user, as a means of facilitating the purchase of a real estate transaction.  Tinsley teaches that users are provided with a GUI in order to allow users to enter various types of information needed for carrying out a real estate transaction, such as, but not limited to, down payment, an escrow length, and an offer price.  By providing this information to a seller, a seller is better informed about the users interested in purchasing their real estate property, which, in turn, allows the seller to decide which user to select.
(For support see: ¶ 35, 36, 38, 45)
combination of Shebby and Koran with the ability to include as much information associated with a user, such as escrow length, as taught by Tinsley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By allowing a user to enter as much information that can affect a real estate transaction a seller is capable of making an informed decision about a user before entering into a transaction with them.
In regards to claim 10, the combination of Shebby, Koran, and Tinsley discloses the method of claim 9, wherein combining the first adjustment with the second adjustment to produce the updated value of the numeric amount comprises: calculating a sum of the numeric amount, the first adjustment, and the second adjustment (the Examiner has already presented that all of the aforementioned variables are known/obvious to one of ordinary skill in the art.  Moreover, the combination of Shebby, Koran, and Tinsley teaches that all of these variables can affect the numbers used in a real estate transaction and further teaches that the offer provided is dependent on how these variables affect a buyer, seller, and the transaction itself.  
As a result, one of ordinary skill in the art would have found it beneficial to include as much information about a real estate transaction, such as, but not limited to, the escrow length adjustment (Tinsley), the cash percentage adjustment (Shebby), and the offer price (Shebby), as well as other variables, e.g., inspection contingency (Shebby), as this would increase the accuracy of the costs, offers, and the like associated with a particular real estate transaction.  In other words, although no single reference by itself teaches using all of these variables together, the Examiner asserts that one of ordinary skill in the art looking upon the combination of Shebby, Koran, and Tinsley would have found it obvious that each of the aforementioned variables are variables that can affect a real estate transaction and further found that the prior art teaches that by including as much information as possible in the real estate transaction a more accurate assessment of the property and users can be determined so as to provide a more accurate bid/offer).  
In regards to claim 11, the combination of Shebby, Koran, and Tinsley discloses the method of claim 9, wherein calculating the second adjustment to the numeric amount comprises: calculating the second adjustment from the numeric amount and a difference between the third factor and the third preference (In light of ¶ 35 of the applicant’s specification, the Examiner asserts that the “third factor” is directed to escrow length and “third preference” is directed to preferred escrow length.  With that said, as has been discussed above, the combination of Shebby, Koran, and Tinsley discloses that it is well-known in the art to take into consideration escrow length as a parameter that can affect and auction and that it is obvious that such factors can be prioritized or have an associated importance, which can further affect the auction.  As a result, it would have been obvious that sellers, typically, prefer shorter escrow lengths than longer ones and, consequently, it would have been further obvious that such a consideration would affect what the effective bid would be based on the difference between the preferred escrow length and the provided escrow length in that a smaller difference would provide little effect to the effective bid versus a larger difference, which would further affect how users compare against one another).  

_____________________________________________________________________

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Kroutik (US PGPub 2010/0131426 A1).
In regards to claim 14, Shebby discloses a system and method of conducting real estate auctioning and further discloses that it is well-known in the art to establish a minimum price as well as other price thresholds for application to a bid (¶ 28).  Despite this, Shebby fails to disclose whether it is well-known in the art to use a real estate price index or historical pricing of the property.
To be more specific, Shebby fails to explicitly disclose:
the method of claim 13, further comprising: displaying, by the user interface to the first and second users, a minimum value to be met by the second numeric amount, wherein the minimum value is calculated based on an index ratio representing a change in value associated with the data and a previous value associated with the data; and applying the minimum value as a lower limit on the first and second numeric amounts.  
However, Kroutik teaches that it is old and well-known in the art to refer to a real estate price index as well as the previous sale price of the property in order to ¶ 42 of the applicant’s specification, the Examiner asserts that the aforementioned concept is simply directed towards the concept of the loan to value of the home.  Similar to many of the concepts claimed throughout the claims, the Examiner asserts that the aforementioned concept is simply another factor that is well-known in the art of real estate transactions in order to determine the worthiness of a user.  One of ordinary skill in the art of real estate transactions would have found it obvious that LTV helps users evaluation risk in that the more that is lent the more risk is being taken.  With that said, Kroutik teaches that there are a plurality of factors that are considered in a real estate transaction and that one of those factors can include, but not limited to, the loan to value associated with a property.  Also similar to above, one of ordinary skill in the art would have found it beneficial to include as much information about a real estate transaction, such as, but not limited to, the LTV as this would increase the accuracy of the costs, offers, and the like associated with a particular real estate transaction.
(For support see: ¶ 55, 65, 66,127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate auctioning system and method of Shebby with the ability to also take into consideration real estate price index, historical sale price information, LTV, and the like, as taught by Kroutik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

_____________________________________________________________________

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Tinsley et al. (US PGPub 2006/0111945 A1).
In regards to claim 17, Shebby discloses the method of claim 13, wherein combining the dynamically specified set of factors with the set of preferences comprises:  
[…];   
calculating a second adjustment by scaling the second numeric amount based on the importance of the second factor and a logarithmic representation of the second factor (As was already discussed above, it would have been obvious that factors that can affect an auction and its associated bids can be ranked in terms of importance and that based on, at least, the importance of the field, e.g., cash percentage, the effective bid would end up being modified, especially since Shebby disclose that bids can be modified.  With regards to importance, Shebby discloses at ¶ 39 – 43 and 48 that the system and method is able to determine the probability of a winning bid based on how the information provided by a user lines up with preferences established by the seller.  Shebby discloses that the seller can establish the importance of each field of information in order to allow the system to make this calculation and that the user is provided with the opportunity to modify their offer in order to increase the likelihood of being selected as the winning bid);  
calculating a third adjustment as a percentage of the second numeric amount when a third factor in the set of factors comprises a waiving of a contingency (Shebby discloses at ¶ 39 – 43 and 48 that the system and method is able to determine the probability of a winning bid based on how the information provided by a user lines up with preferences established by the seller.  Shebby discloses that the seller can establish the importance of each field of information in order to allow the system to make this calculation and that the user is provided with the opportunity to modify their offer in order to increase the likelihood of being selected as the winning bid.  Although Shebby does not explicitly disclose explicit examples of how the user addresses each of the possible fields, Shebby does disclose that a field of information can include, but not limited to, contingencies and that the system allows for the rating of such fields in order to determine what properties to present to users and further allows users to modify their terms, e.g., contingencies, in order to increase their probability of being selected by the seller, especially since the user has the choice to determine what to enter, i.e. what contingencies they wish to enter.
As a result, it would have been obvious that if a seller decides to pick a combination of information and importance that rates contingencies in a manner where they do not want to be concerned with it and a user who has been notified that the inclusion of a plurality or select contingency is decreasing their probability of being chosen, then it would have been obvious for the seller to select the user who has no contingencies, as well as allow a user to remove contingencies in order to increase their probability of being selected.  With regards to determining what the effective bid could be, Shebby discloses that the system allows for establishing a starting price, a reserved price (minimum acceptable price), and a takeaway price.  
With that said, the price that is chosen is completely dependent on what the seller wants and it would be up to the seller as to whether they wish to have a higher effective bid in order to make up for the fact that they do not want to deal with any contingencies or not.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a combination where the effective bid is higher than the offer price if the seller does not want to deal with contingencies since there are a finite number of identified, predictable potential solutions (rating of information and determination of an effective bid) to the recognized need (auctioning real estate) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known)); and  
[…].  
¶ 35 of the applicant’s specification, the Examiner asserts that the “third factor” is directed to escrow length and “third preference” is directed to preferred escrow length.  With that said, although Shebby discloses a system and method for conducting a real estate auction based on information provided by users and the seller in order to calculate an effective bid, Shebby fails to disclose all possible types of bid parameters that can be provided by users, e.g., escrow length.  Simply put, Shebby fails to explicitly disclose whether escrow length is a type of parameter associated with real estate transactions.
To be more specific, the Shebby fails to explicitly disclose:
calculating a first adjustment by scaling the second numeric amount based on a difference between the first factor and the preferred value of the first factor;   
calculating the dynamically adjusted value of the second numeric amount as a sum of the first adjustment, the second adjustment, the third adjustment, and  the second numeric amount.  
However, Tinsley that it is old and well-known in the art to input and use escrow length, which is provided by a user, as a means of facilitating the purchase of a real estate transaction.  Tinsley teaches that users are provided with a GUI in order to allow users to enter various types of information needed for carrying out a real estate transaction, such as, but not limited to, down payment, an escrow length, and an offer price.  By providing this information to a seller, a seller is better informed about the users interested in purchasing their real estate property, which, in turn, allows the seller to decide which user to select.
(For support see: ¶ 35, 36, 38, 45)
(Tinsley), the cash percentage adjustment (Shebby), and the offer price (Shebby), as well as other variables, e.g., inspection contingency (Shebby), as this would increase the accuracy of the costs, offers, and the like associated with a particular real estate transaction.  In other words, although no single reference by itself teaches using all of these variables together, the Examiner asserts that one of ordinary skill in the art looking upon the combination of Shebby and Tinsley would have found it obvious that each of the aforementioned variables are variables that can affect a real estate transaction and further found that the prior art teaches that by including as much information as possible in the real estate transaction a more accurate assessment of the property and users can be determined so as to provide a more accurate bid/offer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate transaction system and method of Shebby with the ability to include as much information associated with a user, such as escrow length, as taught by Tinsley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By allowing a user to enter as much information that can affect a real estate transaction a seller is capable of making an informed decision about a user before entering into a transaction with them.

_____________________________________________________________________

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shebby (US PGPub 2008/0294543 A1) in view of Tinsley et al. (US PGPub 2006/0111945 A1) in further view of Nalebuff et al. (US PGPub 2003/0110122 A1).
In regards to claim 20, Shebby discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:  
generating a user interface comprising components receiving, from a first user, for specifying a set of factors during an interaction related to data in a data store (¶ 25, 28, 32, 33, 34 wherein the system and method provides users with a GUI in order to specify bid parameters, such as, but not limited to, cash percentage of an offer, inspection contingency, and offer price); 
calculating a dynamically adjusted value of a numeric amount in the set of factors based at least on the set of factors received from the first user and a set of preferences mapped to the data in the data store (¶ 28 wherein the system and method is further capable of calculating an effective bid by using seller preferences and the bid parameters of users and displaying the effective bid for other users, as well as the seller, to see and review.  More specifically, the buyer is allowed to submit a bid which is based on components that specify and restrict the factors, i.e. the seller provided restrictions, e.g., starting price, reserved price, takeaway price, bid increment, importance of field information, and etc. (27, 28, 48).  Based on these seller provided components/preferences (preferences), the buyer then submits a bid amount (numeric amount), their own contingencies, terms and conditions, and etc. (factors, preferences) (¶ 28 – 36).  Additionally, the buyer can also provide with their preferences of a preferred value of a first factor, e.g., how much they want to increment a bid, what contingencies they want, and etc., as well as an importance of a second factor, e.g., purchase contingent upon selling other property (¶ 28, 29; ¶ 31 – 36; ¶ 35).  All of this information is used for calculating the bid that the buyer wants to submit to the seller for review.), wherein calculating the dynamically adjusted value comprises:  
calculating a first adjustment by scaling the numeric amount based on a difference between a first factor in the set of factors and a preferred value of the first factor in the set of preferences;  
calculating a second adjustment by scaling the numeric amount based on an importance of a second factor in the set of factors and a logarithmic representation of the second factor; 
calculating a third adjustment as a percentage of the numeric amount when a third factor in the set of factors comprises a waiving of a contingency; and  
calculating the dynamically adjusted value of the numeric amount as a sum of the first adjustment, the second adjustment, the third adjustment, and the numeric amount; 
In regards to:

displaying, in the user interface, the recalculated dynamically adjusted value of the numeric amount after the one or more changes to the set of factors are received through the components of the user interface; and  
persisting, in the data store, the updated value of the numeric amount and the set of factors in association with the data
(¶ 28, 48 wherein by allowing users to view the effective bid the system allows the users with the opportunity to change their bid parameters and, in turn, modify the effective bid until a winner is determined.  That is to say, the system allows for bids to be increased based on a better match with seller preferences and providing the most current up to date bid in order to allowing users to keep increasing their bid until a winner is determined.
More specifically, ¶ 25, 27, 28 wherein a buyer (first user) is presented with real estate properties that they can bid on and wherein the bid is based on the information that the seller provided in order to establish the auction (see ¶ 27, 48, 50).  The buyer is then allowed to submit a bid which is based on components that specify and restrict the factors, i.e. the seller provided restrictions, e.g., starting price, reserved price, takeaway price, bid increment, importance of field information, and etc. (27, 28, 48).  Based on these seller provided components/preferences (preferences), the buyer then submits a bid amount (numeric amount), their own contingencies, terms and conditions, and etc. (factors, preferences) (¶ 28 – 36).  Additionally, the buyer can also provide with their preferences of a preferred value of a first factor, e.g., how much they want to increment a bid, what contingencies they want, and etc., as well as an importance of a second factor, e.g., purchase contingent upon selling other property (¶ 28, 29; ¶ 31 – 36; ¶ 35).  The system analyzes all of this information in order to calculate an adjusted value, i.e. the bid they want to submit, and will further analyze the bid in order to inform the buyer on the probability of a seller accepting their bid based on the information that the seller provided and established when they created the auction and allow the buyer to make any changes and/or provide a subsequent bid (¶ 39 – 43, 45, 46).).  
In light of ¶ 35 of the applicant’s specification, the Examiner asserts that the “third factor” is directed to escrow length and “third preference” is directed to preferred escrow length.  With that said, although Shebby discloses a system and method for conducting a real estate auction based on information provided by users and the seller in order to calculate an effective bid, Shebby fails to disclose all possible types of bid parameters that can be provided by users, e.g., escrow length.  Simply put, Shebby fails to explicitly disclose whether escrow length is a type of parameter associated with real estate transactions.
To be more specific, Shebby fails to explicitly disclose:
calculating a first adjustment by scaling the numeric amount based on a difference between a first factor in the set of factors and a preferred value of the first factor in the set of preferences;  

calculating a third adjustment as a percentage of the numeric amount when a third factor in the set of factors comprises a waiving of a contingency; and  
calculating the dynamically adjusted value of the numeric amount as a sum of the first adjustment, the second adjustment, the third adjustment, and the numeric amount; 
However, Tinsley that it is old and well-known in the art to input and use escrow length, which is provided by a user, as a means of facilitating the purchase of a real estate transaction.  Tinsley teaches that users are provided with a GUI in order to allow users to enter various types of information needed for carrying out a real estate transaction, such as, but not limited to, down payment, an escrow length, and an offer price.  By providing this information to a seller, a seller is better informed about the users interested in purchasing their real estate property, which, in turn, allows the seller to decide which user to select.
(For support see: ¶ 35, 36, 38, 45)
Additionally, one of ordinary skill in the art looking upon Shebby and Tinsley would have found it obvious that it is well-known in the art to take into consideration escrow length as a parameter that can affect and auction and that it is obvious that such factors can be prioritized or have an associated importance, which can further affect the auction.  As a result, it would have been obvious that sellers, typically, prefer shorter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate transaction system and method of Shebby with the ability to include as much information associated with a user, such as escrow length, as taught by Tinsley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By allowing a user to enter as much information that can affect a real estate transaction a seller is capable of making an informed decision about a user before entering into a transaction with them.
The combination of Shebby and Tinsley discloses a system and method for conducting a real estate auction.  Although the combination of Shebby and Tinsley discloses various factors can affect the effective bid for the property, the combination of Shebby and Tinsley fails to disclose all factors that can affect a transaction.
To be more specific, the combination of Shebby and Tinsley fails to explicitly disclose:
calculating a second adjustment by scaling the numeric amount based on an importance of a second factor in the set of factors and a logarithmic representation of the second factor; 
calculating a third adjustment as a percentage of the numeric amount when a third factor in the set of factors comprises a waiving of a contingency; and  
calculating the dynamically adjusted value of the numeric amount as a sum of the first adjustment, the second adjustment, the third adjustment, and the numeric amount; 
First, however, in order to better understand what this feature of the invention is in regards to the Examiner refers to the specification, specifically, ¶ 34.  Upon review of ¶ 34, the Examiner asserts that the limitation disclosed above is directed towards simply establishing whether or not a user has met the 20% threshold for determining whether PMI should be considered when determining an offer and, if the threshold has not been met, determining how much of the threshold is met and that the exponential component of the limitation is referring to the logarithmic representation of the cash percentage of the offer.
With that said, the Examiner refers to Nalebuff, which teaches that PMI is an old and well-known concept in real estate and that rates, points, and etc. associated with a real estate transaction can be influenced by PMI (¶ 43).  As a result, one of ordinary skill in the art of real estate would have found it obvious that in addition to determining a user’s credit it is also beneficial to determine if the PMI has been met by a user as PMI 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concept of PMI, as taught by Nalebuff, into the real estate system and method of the combination of Shebby and Tinsley as Nalebuff teaches that mortgage rates can be influenced by PMI, which, in turn, can affect how much cash a user will need to have available in order to determine the offer they can provide, while also affecting how one user compares to other users.
With that said, with regards to: 
calculating a third adjustment as a percentage of the numeric amount when a third factor in the set of factors comprises a waiving of a contingency; and  
calculating the dynamically adjusted value of the numeric amount as a sum of the first adjustment, the second adjustment, the third adjustment, and the numeric amount; 
Shebby discloses at ¶ 39 – 43 and 48 that the system and method is able to determine the probability of a winning bid based on how the information provided by a user lines up with preferences established by the seller.  Shebby discloses that the seller can establish the importance of each field of information in order to allow the system to make this calculation and that the user is provided with the opportunity to modify their offer in order to increase the likelihood of being selected as the winning bid.  Although Shebby does not explicitly disclose explicit examples of how the user addresses each of the possible fields, Shebby does disclose that a field of information 
As a result, it would have been obvious that if a seller decides to pick a combination of information and importance that rates contingencies in a manner where they do not want to be concerned with it and a user who has been notified that the inclusion of a plurality or select contingency is decreasing their probability of being chosen, then it would have been obvious for the seller to select the user who has no contingencies, as well as allow a user to remove contingencies in order to increase their probability of being selected.  With regards to determining what the effective bid could be, Shebby discloses that the system allows for establishing a starting price, a reserved price (minimum acceptable price), and a takeaway price.  
With that said, the price that is chosen is completely dependent on what the seller wants and it would be up to the seller as to whether they wish to have a higher effective bid in order to make up for the fact that they do not want to deal with any contingencies or not.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a combination where the effective bid is higher than the offer price if the seller does not want to deal with contingencies since there are a finite number of identified, predictable potential solutions (rating of information and determination of an effective bid) to the 
Finally, with regards to:
calculating the dynamically adjusted value of the numeric amount as a sum of the first adjustment, the second adjustment, the third adjustment, and the numeric amount;
the Examiner has already presented that all of the aforementioned variables are known/obvious to one of ordinary skill in the art.  Moreover, the combination of Shebby, Tinsley, and Nalebuff teaches that all of these variables can affect the numbers used in a real estate transaction and further teaches that the offer provided is dependent on how these variables affect a buyer, seller, and the transaction itself.  
As a result, one of ordinary skill in the art would have found it beneficial to include as much information about a real estate transaction, such as, but not limited to, the escrow length adjustment (Tinsley), PMI (Nalebuff), the cash percentage adjustment (Shebby), and the offer price (Shebby), as well as other variables, e.g., inspection contingency (Shebby), as this would increase the accuracy of the costs, offers, and the like associated with a particular real estate transaction.  In other words, although no single reference by itself teaches using all of these variables together, the Examiner asserts that one of ordinary skill in the art looking upon the combination of Shebby, Tinsley, and Nalebuff would have found it obvious that each of the aforementioned variables are variables that can affect a real estate transaction and further found that the prior art teaches that by including as much information as possible .
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Claim Interpretation and Rejections under 35 USC 112(a) and 112(b)
The claim interpretation and rejections under 35 USC 112(a) and 112(b) have been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.  With regards to “Mathematical calculations,” the Examiner asserts that the invention is directed towards users submitting bids in real estate auctions (¶ 20 applicant’s specification) and the corresponding mathematical calculations for determining how much the next bid should be.  Additionally, the claims also recite the mathematical concepts, as supported by paragraphs 29, 34, 35, 38 of the applicant’s specification on how the various preferences, requirements, factors, considerations, and the like are combined together in order to determine an offer.  Further still, claims 2, 3, 4, 5, 9, 10, 11, 14, 17, 18, and 19 are directed towards the mathematical calculations explaining how the various factors, preferences, calculations, variables, and the like are being used in order to determine the adjustment for a numeric amount, as supported by paragraphs 29, 34, 35, 38.  The Examiner asserts that as currently presented, the claimed invention is not directed towards the improvement of technology, but simply using generic technology in order to collect the necessary information to perform a mathematical operation in order 
Rejection under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues:
“Shebby therefore contains no teaching related to the same user entering both a bid amount and a previous bid that is used to calculate a minimum bid amount associated with the user’s bid amount.

However, the Examiner asserts that no such limitation is found in any of the claims.  Further still, ¶ 46 discloses that the user can submit a subsequent bid and, as discussed in the rejection, a seller can choose to not accept the bid, thereby allowing the user to submit a new bid that is based on their previous bid.
The applicant argues:
“…Koran would have to disclose that the specific bid request information that triggers the penalization of the bid price is received from a user via a user interface and included excluded from information provided in the bid request for the bid price to be penalized.”

However, the Examiner respectfully disagrees.
The Examiner asserts that Koran explicitly discloses that the information can be included or excluded.  The Examiner asserts that the rejection is relying on “included” and not “excluded.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Dabney (US PGPub 2004/0128224 A1); Wang (US PGPub 2016/0098788 A1); Ghanma (JP 2001126012-A); Trevathan (Disarming the bid sniper) – which are directed to systems and methods to prevent bid sniping
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/20/2021